

AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT
 
THIS AMENDMENT NO. 1 TO EMPLOYMENT AGREEMENT (the “Amendment”) is made and
entered into by and between China Electric Motor, Inc. (“Company”), a Delaware
corporation, and Xinming Xiao (“Employee”), effective as of August 26,
2010.  (Company and Employee are sometimes referred to herein as “Party” or
collectively as the “Parties.”)
 
RECITALS
 
WHEREAS, on May 29, 2010 the Parties entered into an Employment Agreement
effective as of June 1, 2010 (the “Agreement”);
 
WHEREAS, pursuant to the Agreement, the Company agreed to issue to the Employee
50,000 shares of Common Stock of the Company within 5 business days of the
Company’s stockholders’ approval of an equity incentive plan (the “Grant”);
 
WHEREAS, the Parties desire to amend the Agreement to amend the terms of the
Grant by entering into this Amendment; and
 
WHEREAS, Section 6.3 of the Agreement permits the Parties to amend the Agreement
only by a written instrument by the Parties.
 
NOW, THEREFORE, in consideration of the mutual promises and covenants contained
herein, the Parties agree as follows:
 
1.           Section 3.3 of the Agreement is hereby amended and restated in its
entirety as follows:


3.3        Stock Grant.  The Company agrees to grant to Employee Twenty-Five
Thousand (25,000) shares of Common Stock of the Company pursuant to the Plan on
January 29, 2012, which will vest immediately, and an additional Twenty-Five
Thousand (25,000) shares of Common Stock pursuant to the Plan on the third
anniversary of the effective date of the Agreement.  Additional terms and
conditions of the grants shall be determined by the Company’s Board of Directors
in accordance with the Plan at the time of the grant and set forth in a stock
grant agreement to be executed by the Company and the Employee.
 
2.           Except as amended herein, the Agreement shall remain in full force
and effect.
 
3.           This Amendment may be executed in any number of facsimile
counterparts, each of which shall be an original, but which together constitute
one and the same instrument.  This Amendment may be executed and delivered by
facsimile.
 
[SIGNATURES ON FOLLOWING PAGE]
 
 
-1 of 2-

--------------------------------------------------------------------------------

 
 
WHEREFORE, the parties hereto have executed this Agreement on the dates
indicated below, to be effective as of the Effective Date, regardless of the
dates actually signed.
 
Dated:  August 26, 2010
CHINA ELECTRIC MOTOR, INC.
       
By:  
   /s/ Yue Wang
 
Name: Yue Wang
 
Title: Chief Executive Officer
     
Dated:  August 26, 2010
XINMING XIAO
       
  /s/ Xinming Xiao

 
 
-2 of 2-

--------------------------------------------------------------------------------

 